19-2137
United States of America v. Olmeda


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
New York, on the 14th day of December, two thousand twenty.

PRESENT:
            GUIDO CALABRESI,
            ROBERT A. KATZMANN,
            RICHARD J. SULLIVAN,
                  Circuit Judges.
_______________________________________

United States of America,

                            Appellee,

                  v.                                                   19-2137

Antonio Olmeda,

                            Defendant-Appellant.

_______________________________________

For Defendant-Appellant:                           Antonio Olmeda, pro se, Elmira, NY.

For Appellee:                                      Michael D. Maimin, Thomas McKay,
                                                   Assistant United States Attorneys, for
                                                   Audrey Strauss, Acting United States
                                                   Attorney for the Southern District of New
                                                   York, New York, NY.
        Appeal from a judgment of the United States District Court for the Southern District of

New York (Berman, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED IN PART and VACATED IN

PART.

        Defendant-appellant Antonio Olmeda, proceeding pro se, appeals from a sentence imposed

following his conviction for being a felon in possession of firearms and for possessing unregistered

firearms. We had previously affirmed most aspects of Mr. Olmeda’s sentence but remanded so

that the district court could more fully consider the impact of Sentencing Guideline § 5G1.3 in

light of Mr. Olmeda’s subsequently imposed state court sentence. See United States v. Olmeda,

894 F.3d 89 (2d Cir. 2018) (per curiam); United States v. Olmeda, 738 F. App’x 710 (2d Cir. 2018)

(summary order). On remand, the district considered § 5G1.3, but reimposed its original sentence

— 151 months’ incarceration — to run consecutive to Mr. Olmeda’s incarceration in state prison

for conduct related to the instant offense. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

        We review a sentence for reasonableness under a “deferential abuse-of-discretion

standard.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc). 1 Procedural

review must “ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence.” Gall v. United States,




        1
         Unless otherwise indicated, in quoting cases, we omit all internal citations, quotation
marks, footnotes, and alterations.

                                                  2
552 U.S. 38, 51 (2007). A sentence is substantively unreasonable “only in exceptional cases where

the trial court’s decision cannot be located within the range of permissible decisions, that is, when

sentences are so shockingly high, shockingly low, or otherwise unsupportable as a matter of law

that allowing them to stand would damage the administration of justice.” United States v. Aldeen,

792 F.3d 247, 255 (2d Cir. 2015). We review the district court’s interpretation of the Guidelines

de novo, and its findings of fact for clear error. United States v. Salim, 549 F.3d 67, 72 (2d Cir.

2008).

           I.   Guidelines Calculation

         Mr. Olmeda challenges various aspects of the district court’s Guidelines calculation.

However, we have already rejected these challenges during Mr. Olmeda’s prior appeal, and the

district court did not change its Guidelines calculation on remand. Under the law-of-the-case

doctrine, this Court will generally “adhere to its own decision at an earlier stage of the litigation,”

and will depart from this rule only for “compelling reasons,” such as “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” United States v. Plugh, 648 F.3d 118, 123–24 (2d Cir. 2011). We see no basis

to reconsider our prior decision here. Mr. Olmeda’s new argument that the enhancements were

improper because they are “substantially overlapping,” Appellant’s Br. at 9, is without merit since

it relies on the rule for grouping counts under the Guidelines—which does not have any bearing

on Guidelines enhancements, see U.S.S.G. § 3D1.2.

          II.   Consecutive Sentence

         The district court did not abuse its discretion in imposing Mr. Olmeda’s federal sentence

consecutive to his state sentence. First, the district court explicitly considered the Guidelines’

recommendation in U.S.S.G. § 5G1.3 that a federal sentence be imposed concurrently to an



                                                  3
undischarged state sentence for an offense that is relevant conduct to the federal offense, and it

reasonably concluded that the factors listed in 18 U.S.C. § 3553(a) instead favored a consecutive

sentence. The district court reasonably emphasized public safety concerns, given Mr. Olmeda’s

history of unlawfully possessing and using weapons, and the circumstances of his offense. The

resentencing was consistent with this Court’s mandate on remand, which required only that the

district court consider the Guidelines regarding concurrence. See Olmeda, 894 F.3d at 94 & n.3;

see also United States v. Coppola, 671 F.3d 220, 253 n.30 (2d Cir. 2012) (“To the extent the

Guidelines are advisory, the district court would have the discretion not to follow § 5G1.3(b) even

where applicable.”).

         Second, contrary to Mr. Olmeda’s argument, the district court did not extend the length of

his term of incarceration to promote his rehabilitation. The district court’s lengthy discussion of

the § 3553(a) factors makes clear that the sentence was imposed due to the seriousness of the

offense, the need for deterrence, and the need to protect the public. The mere mentioning of the

need for mental health treatment does not indicate that the district court lengthened the term of

incarceration for rehabilitative aims. See United States v. Gilliard, 671 F.3d 255, 260 (2d Cir.

2012).

         Third, there is no indication of vindictiveness by the district court in response to Mr.

Olmeda’s prior exercise of his legal right to appeal. A presumption of vindictiveness arises when

a court imposes a harsher sentence on remand after a successful appeal. United States v. Singletary,

458 F.3d 72, 74 (2d Cir. 2006). But no such presumption attaches here. The district court did not

increase the federal sentence itself on remand, reimposing the same carceral term for the same

reasons. Moreover, the district court clarified that during the original sentencing, it “intended to

impose, and did impose, a sentence that was not concurrent to the state sentence.” Suppl. App’x



                                                 4
70. In light of the district court’s explanation on remand that it was imposing the same sentence

that it had initially intended — once again denying Mr. Olmeda’s request for a concurrent sentence

— we cannot say that the district court imposed a harsher sentence such that a presumption of

vindictiveness applies. Without the benefit of the presumption, the burden is on Mr. Olmeda to

prove actual vindictiveness, see United States v. Weingarten, 713 F.3d 704, 715 (2d Cir. 2013),

and he has not done so.

       Finally, as we previously held, Mr. Olmeda’s within-Guidelines term of 151 months’

incarceration is substantively reasonable given the seriousness of Mr. Olmeda’s offense. Olmeda

738 F. App’x at 715; see also United States v. Perez-Frias, 636 F.3d 39, 43 (2d Cir. 2011) (per

curiam) (a within-Guidelines sentence is substantively reasonable “in the overwhelming majority

of cases”). On the facts of this case — including those concerning Mr. Olmeda’s dangerousness

that were not addressed in the state case — we cannot say that the decision to impose the sentence

consecutively to the undischarged state term results in a total sentence that “cannot be located

within the range of permissible decisions.” Cavera, 550 F.3d at 191.

       III.    Conditions of Supervised Release

       “The district court has broad authority pursuant to 18 U.S.C. § 3583(d) to impose any

condition of supervised release that it considers to be appropriate . . . .” United States v. Dupes,

513 F.3d 338, 343 (2d Cir. 2008). Conditions of supervised release must be “reasonably related”

to the statutory sentencing factors listed in 18 U.S.C. § 3553(a)(1) and (a)(2), must involve “no

greater deprivation of liberty than is reasonably necessary to implement the statutory purposes of

sentencing,” and must be “consistent with pertinent Sentencing Commission policy statements.”
Id. We review special conditions of supervised release “for plain error where, as here, the

defendant had advance notice of the challenged condition and failed to object during sentencing.”



                                                 5
United States v. Bleau, 930 F.3d 35, 39 (2d Cir. 2019).

         Mr. Olmeda’s argument that the district court imposed conditions of supervised release

based on false information in the presentence report (“PSR”) is not supported by the record. Mr.

Olmeda’s only factual challenge to the PSR before the district court concerned the identity of his

high school and junior high school, and there is no basis to conclude that this information had any

effect on the sentence. Mr. Olmeda does not identify on appeal any other information in the PSR

that was not accurate.

         We do agree with Mr. Olmeda that — as the government concedes — the condition

imposing substance abuse treatment only “if the probation officer determine[s] that it is necessary”

impermissibly delegates judicial authority to the probation officer. Suppl. App’x 116. Although

the district court may delegate authority over the details of supervised release to a probation officer,

it may not delegate “authority which would make a defendant’s liberty itself contingent on a

probation officer’s exercise of discretion.” United States v. Matta, 777 F.3d 116, 122 (2d Cir.

2015). Thus, the substance-abuse-treatment condition is stricken. 2

         By contrast, the condition that Mr. Olmeda participate in mental health treatment does not

raise delegation concerns because it is not contingent on a determination by the probation officer.

And, as we held on Mr. Olmeda’s prior appeal, this condition is reasonably related to his history

and characteristics. Olmeda, 738 F. App’x at 715–16.

         Finally, in light of Mr. Olmeda’s conduct, including his possession of fake police

identification cards, we find no error in the imposition of the condition prohibiting him from

possessing “any clothing, badges, identification, or paraphernalia that indicates or appears to




         2
             The government consents to striking this condition rather than remanding to the district
court.

                                                   6
indicate that the wearer, user, or possessor is a member of law enforcement.” App’x 35.

        IV.    Remaining Issues

       To the extent that Mr. Olmeda challenges his conviction or the state proceedings, they are

outside the scope of this appeal, which is limited to the resentencing. And to the extent that Mr.

Olmeda argues that he received ineffective assistance of counsel during resentencing, we decline

to consider that issue because, as in most cases, a motion brought under 28 U.S.C. § 2255 is

preferable to direct appeal for deciding claims of ineffective assistance. Massaro v. United States,

538 U.S. 500, 504 (2003); see also United States v. Doe, 365 F.3d 150, 154 (2d Cir. 2004).

       We have considered all of Mr. Olmeda’s remaining arguments and find them to be without

merit. Accordingly, the judgment of the district court is VACATED IN PART and AFFIRMED

IN PART.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 7